~ 1110 1-11/- COC/;¥;-
           -. ....   -
@)
  UNIT COPY         T.D.C.J.-INSTITUTIDNAL DIVISION               11/17/201·4-213
  ITS40952                    INMATE TIMESLIPS

JOHNSON,RONALD WAYNE                        TDC:00282756 SID:01892956 UNIT: BC
                                                  HOUSING/BED:      HSK1   B11

*PRJ-RE.L-DATE:            08 04 2045             NAX-EXP-DATE:       10 27 2076
*INI"lATE STATUS:          L1 B                   t1AX TERM:            99 00 00
                            -;::~-.


  FLAT TIME    CREDITED:       37 00 21           CALC BEGIN DATE:  10 27 1977
  GOOD TH<lE   CREDITED:              0 04 'J7    TDC RECEIVE DATE: 08 10 1973
 BONUS TIME    CREDITED:              0 01 29     GOOD TIME LOST:       ~ 162894
 WORK TIME     CREDITED:              (l 00 OiJ   WORK TIME LOST:             0
*TOTAL TIME    CREDITED:       37 06 27
                                                            w~-~r;;r£ ({4tv ,__
                                                                 ~~-AF+a2
*STATUS EFFECT      DATE: 11 10 2014              JAIL GOOD TIME RECEIVED: YES

DEC:             QCC:




PAROLE DATA: SUBMITTED FOR BOPRD REVIEW
CBANGE TO: STATUS/
    -   -   -   -   -.   ~   ;·          ..   ---   .   . .. - .




();vi!, ~3- ( O'(U-1/Vf!J)
-1d-OOA-VS ~y/2                                           = lrJf/JL TIN:_
cX_37
  g7 .
 (/l( (_()~ -1-                                                      .'<


 /df!Z y'rv-e                       eM!.~ It~)
                                    J

13fg_~                            frJ~ ~ 3 !v~ ~
   -                                                               Uc:fk(!
   k_                                   ~m~.
                                         ~W,M;6-"
                                        · W/t -d:-137;~~.
                                                --;
                                                                           I




 (bb bJ)                          - J5f/ I oo j h >Z                           (J
                                                                   S0]0''[1

                                                            oc: 'LO oc;;